UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6994


JIMMY D. MEGGS, JR., a/k/a Jimmy D. Meggs

                Petitioner - Appellant,

          v.

WARDEN GREGORY KNOWLIN, Warden of Turbeville,

                Respondent - Appellee,

          and

JON OZMINT, Director,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:10-cv-01774-TLW)


Submitted:   January 31, 2012               Decided:   February 16, 2012


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy D. Meggs, Jr., Appellant Pro Se.    Donald John Zelenka,
Deputy Assistant Attorney General, William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jimmy     D.    Meggs,   Jr.,   appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.              We have

reviewed the record and find no reversible error.             Accordingly,

we   affirm   for   the    reasons   stated    by   the   district    court.

Meggs v. Knowlin, No. 8:10-cv-01774-TLW (D.S.C. filed July 12,

2011, entered July 13, 2011).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                      2